Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,896,265. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the claims of the ‘265 patent.  This is an anticipatory double patenting rejection.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kaplan et al., US 6,704,871.

Regarding claim 1, Kaplan discloses an apparatus, comprising: 
a memory device; and a controller coupled to the memory device (col. 2, lines 20-45 and fig. 10) configured to: 
receive a command including command information to access a register from a host device (col. 77, lines 37-45: a cryptographic request is received, the CGX Command Processor parses the kernel block to determine the cryptographic command to execute. The CGX Command Processor executes a CGX overlay operation from a table); 
initialize hardware of the apparatus in response to the controller granting access to the register (col. 77, lines 15-20: s part of initialization processing, the CGX Command Processor runs a suite of self-tests to verify the health of the security components. The CGX Command Processor will not give control of the DSP to the application until the self-test suite completes successfully.  Col. 44, lines 7-10: All registers except the KEK will be reinitialized. The hash-encrypt block can be reset in the CryptIC via the kernel mode block hash-encrypt control register.  Col. 73, lines 23-24: Once the CryptIC is powered-up, its PCI core will automatically initialize itself and the DSP will enter a Reset state.); and
grant access to the register in response to the controller determining the command is valid (Table 13, 14 and col. 115, line 55; col.117-118: table represents the valid command); and 
deny access to the register in response to the controller determining the command is invalid (col 117, table 14, lines 44-50, invalid command and denied). Regarding claim 2, Kaplan discloses the apparatus of claim 1, wherein the controller is configured to determine the command is valid by calculating an answer using a seed from the command information in a formula and verifying the calculated answer matches an answer from the command (col. 146, lines 6-15: For DSA keys, the application may specify a seed key to be used for prime number generation. The seed key consists of a 16-bit counter and a 160-bit seed value. If no seed is specified (i.e., NULL is passed as this parameter), then the kernel will generate its own seed key. If a seed key is presented, the operation may fail if it cannot generate a prime from the seed. If so, the application should continue re-seeding the seed value and retrying until the operation succeeds. Upon success, the kernel will set the 16-bit counter.). Regarding claim 3, Kaplan discloses the apparatus of claim 1, wherein the controller is configured to determine the command is invalid by calculating an answer using a seed from the command in a formula and determining the calculated answer is different than an answer from the command (col. 146, lines 6-15: For DSA keys, the application may specify a seed key to be used for prime number generation. The seed key consists of a 16-bit counter and a 160-bit seed value. If no seed is specified (i.e., NULL is passed as this parameter), then the kernel will generate its own seed key. If a seed key is presented, the operation may fail if it cannot generate a prime from the seed. If so, the application should continue re-seeding the seed value and retrying until the operation succeeds. Upon success, the kernel will set the 16-bit counter.). Regarding claim 4, Kaplan discloses the apparatus of claim 1, wherein the controller is configured to write a response to the register indicating access to the register is granted in response to determining the command is valid (col. 70, line 52-53: b) Write valid configuration into the first 13 EEPROM registers.). Regarding claim 5, Kaplan discloses the apparatus of claim 1, wherein the controller is configured to grant access to debug logs in response to determining the command is valid (col. 81, lines 64-67: the status block provides the means for the CGX Kernel to retrieve the status result of the CGX operation (success or error code) which can be used by the application to debug/test the cryptographic operations.).Regarding claim 6, Kaplan discloses the apparatus of claim 1, wherein the controller is configured to execute commands from the host device in response to granting access to the register (col. 22, line 35: in order for Target transfers to occur to/from External Memory, the DSP must grant ownership of the External Memory bus to the DMA engine). Regarding claim 7, Kaplan discloses the apparatus of claim 1, wherein the command is received on a bus operating using a peripheral component interconnect express (PCIe) standard (abstract, PCI and PCMCIA interface). Regarding claim 8, Kaplan discloses a system comprising: 
a host device; and an apparatus coupled to the host device, wherein the apparatus includes a memory device (col. 2, lines 20-45 and fig. 10) coupled to a controller and wherein the controller is configured to: 
grant access to a register on the apparatus by determining a command sent from the host device to the apparatus is valid by calculating an answer using a seed from the command in a formula and verifying the calculated answer matches an answer from the command (Table 13 and col. 115, line 55: table represents the valid command) and  (col. 146, lines 6-15: For DSA keys, the application may specify a seed key to be used for prime number generation. The seed key consists of a 16-bit counter and a 160-bit seed value. If no seed is specified (i.e., NULL is passed as this parameter), then the kernel will generate its own seed key. If a seed key is presented, the operation may fail if it cannot generate a prime from the seed. If so, the application should continue re-seeding the seed value and retrying until the operation succeeds. Upon success, the kernel will set the 16-bit counter.); and execute a number of commands sent from the host device to the apparatus in response to access to the register being granted (Table 6 lists the memory-mapped register interface to the hash-encrypt module within the CryptIC. These registers may be accessed either from the DSP in Kernel mode, or if granted permission, from a PCI/PCMCIA host external to the CryptIC), wherein the number of commands are executed to boot the apparatus (col. 8, lines 11-13: Some of the PCDB settings may be overridden with a digitally signed token which may be loaded into the cryptographic co-processor when it boots.  See col. 71, line 64, boot loading overview).Regarding claim 9, Kaplan discloses the system of claim 8, wherein the controller is configured to write a response to the register indicating access to the register is granted in response to determining the command is valid (col. 70, line 52-53: b) Write valid configuration into the first 13 EEPROM registers.). Regarding claim 10, Kaplan discloses the system of claim 9, wherein response is 0xFFFFFFFF (Table 14 and fetch was made between address 0x2000 and 0x3FFF). Regarding claim 11, Kaplan discloses the system of claim 8, wherein the controller is configured to execute the number of commands by sending debug data from the memory device to the host device (col. 81 and lines 64-68: the status block provides the means for the CGX Kernel to retrieve the status result of the CGX operation (success or error code) which can be used by the application to debug/test the cryptographic operations.). Regarding claim 12, Kaplan discloses the system of claim 8, wherein controller is configured to execute the number of commands by writing data to a data register (col. 70, line 52-53: b) Write valid configuration into the first 13 EEPROM registers.). Regarding claim 13, Kaplan discloses the system of claim 12, wherein the data written to the data register is used to boot the apparatus (col. 11, lines 60-65:  Some of the PCD settings may be overridden with a Digitally Signed Token which may be loaded into the CryptIC when it boots.). Regarding claim 14, Kaplan discloses the system of claim 8, wherein the number of commands are executed using a bus that also is used to access memory space visible to the host device (col. 7, lines 48-55: An application register circuit 52 is coupled to the security blocks 6 and the processor blocks 4. The application register circuit 52 is a set of memory-mapped registers which facilitate communications between the processor blocks 4 and a standard host processor via the PCI or PCMCIA bus.). Regarding claim 15, Kaplan discloses a method, comprising: 
receiving a command from a host device to access a register on a memory system (col. 77, lines 37-45: a cryptographic request is received, the CGX Command Processor parses the kernel block to determine the cryptographic command to execute. The CGX Command Processor executes a CGX overlay operation from a table); 
granting access to the register in response to determining the command is valid via firmware on a controller of the memory system (Table 13 and col. 115, line 55: table represents the valid command); and sending a number of commands from the host device to the register on the memory system via a bus in response to having access to the register based on the command being valid (col. 7, lines 48-55: An application register circuit 52 is coupled to the security blocks 6 and the processor blocks 4. The application register circuit 52 is a set of memory-mapped registers which facilitate communications between the processor blocks 4 and a standard host processor via the PCI or PCMCIA bus.); and
executing the number of commands in response to the command being valid (col. 77, lines 65: When the Crypt powers-up, it will automatically begin DMA'ing the first 32 Program Memory words (96 bytes) into the base of internal Program Memory (PM). It will then begin program execution at address oxoooo with a BDMA interrupt pending.).Regarding claim 16, Kaplan discloses the method of claim 15, wherein determining the command is valid includes calculating an answer using a formula and a seed from the command and verifying the calculated answer matches an answer from the command (col. 146, lines 6-15: For DSA keys, the application may specify a seed key to be used for prime number generation. The seed key consists of a 16-bit counter and a 160-bit seed value. If no seed is specified (i.e., NULL is passed as this parameter), then the kernel will generate its own seed key. If a seed key is presented, the operation may fail if it cannot generate a prime from the seed. If so, the application should continue re-seeding the seed value and retrying until the operation succeeds. Upon success, the kernel will set the 16-bit counter.). Regarding claim 17, Kaplan discloses the method of claim 15, wherein including executing the number of commands includes writing data to a data register to initialize hardware on the memory system (col. 5, lines 45-50: The DES engine preferably encrypts 64 bits of data at a time and has a separate state register 40 (i.e., the feed-back or initialization vector register) that can be read and written.) Regarding claim 18, Kaplan discloses the method of claim 15, wherein executing the number of commands includes writing data to a data register used to boot the memory system (col. 11, lines 60-65:  Some of the PCD settings may be overridden with a Digitally Signed Token which may be loaded into the CryptIC when it boots.). Regarding claim 19, Kaplan discloses the method of claim 15, wherein executing the number of commands includes sending debug data to the host device (col. 81 and lines 64-68: the status block provides the means for the CGX Kernel to retrieve the status result of the CGX operation (success or error code) which can be used by the application to debug/test the cryptographic operations.). Regarding claim 20, Kaplan discloses the method of claim 15, wherein granting access to the register includes granting access through PCIe address space (abstract, PCI and PCMCIA interface).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180113648 to Brandl et al. 
US 2005/0076282 to Thompson et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUBREY H WYSZYNSKI whose telephone number is (571)272-8155. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUBREY H WYSZYNSKI/Examiner, Art Unit 2434         

/TESHOME HAILU/Primary Examiner, Art Unit 2434